EXHIBIT 10.2
 
PROMISSORY NOTE
 

$3,000,000.00 
May 22, 2009
Nashville, Tennessee

 
FOR VALUE RECEIVED, the undersigned, J. ALEXANDER’S CORPORATION, a Tennessee
corporation (“Borrower”), promises to pay to the order of PINNACLE NATIONAL BANK
(“Lender”), in lawful currency of the United States of America, at its principal
office in Nashville, Tennessee, or at such other place as the holder from time
to time may designate in writing, the principal sum of THREE MILLION AND NO/100
($3,000,000.00) DOLLARS, together with interest thereon computed on the unpaid
principal balance from the date of disbursement hereunder at an annual rate
equal to LIBOR (as hereinafter defined) plus the Applicable Margin, as defined
in the Loan Agreement (as hereinafter defined).  As used herein, “LIBOR” shall
mean the London Interbank Offered Rate for one (1) month as published in The
Wall Street Journal, which is the British Bankers’ Association average of
interbank offered rates for dollar deposits in the London market on the date of
this instrument, or if such date is not a publication date, on the next
preceding publication date; provided, however, in no event shall the interest
payable hereunder be less than 4.60% per annum. The interest rate shall be
automatically adjusted on the tenth (10th) day of each month after execution
hereof until the Maturity Date, as hereinafter defined, unless earlier
accelerated, to the interest rate so calculated and in effect on such date, or
the next preceding date for which the LIBOR rate is published, if no rate is
published on such date.
 
Interest shall be calculated on the basis of a three hundred sixty (360) day
year.  Principal and interest shall be payable as follows:
 
(a)            Commencing on June 22, 2009, and for the next six (6) months on
the 22nd day for each month, interest only shall due and payable on the
outstanding principal balance.
 
(b)            Commencing on December 22, 2009 and for the next fifty three (53)
months, principal payments of $55,555.56 plus interest shall be due and payable.
 
(c)            The entire unpaid principal and all accrued interest and other
charges shall be due and payable on May 22, 2014 (the “Maturity Date”).
 
The indebtedness evidenced hereby, and all extensions, modifications and
renewals thereof, is secured by an Assignment and Security Agreement of even
date herewith, and certain additional security documents (the “Security
Instruments”).
 
The whole of the principal sum and, to the extent permitted by law, any accrued
interest, shall bear, after default or maturity, interest at the lesser of (i)
the highest lawful rate then in effect pursuant to applicable law, or (ii) the
rate that is four percentage points (4%) in excess of the LIBOR, as it varies
from time to time.
 

 
1

--------------------------------------------------------------------------------

 
Sums shall be advanced hereunder subject to, and in accordance with, the
conditions and other requirements contained in the Loan Agreement of even date
herewith executed between Borrower and Lender (the “Loan Agreement”).
 
Principal under this Note may be prepaid at any time without premium or other
prepayment charge.  It is understood, however, that there are certain mandatory
prepayment provisions which apply to this Note and are set forth in the Loan
Agreement.
 
Upon the occurrence of an Event of Default (as defined in the Loan Agreement),
then at the election of the legal holder hereof, at any time thereafter made and
without demand or notice, the owner and holder of this Note shall have the right
to declare all sums unpaid hereon at once due and payable. In the event of such
Event of Default, and the same is placed in the hands of an attorney for
collection, or a suit is filed hereon, or if the proceedings are held in
bankruptcy, receivership, or the reorganization of Borrower, or any guarantor or
surety of Borrower, or other legal or judicial proceedings for the collection
hereof, Borrower agrees to pay in addition to the owner and holder of this Note,
all costs of collection, including reasonable attorneys’ fees.
 
Borrower expressly waives presentment for payment, notice of nonpayment,
protest, notice of protest, bringing of suit, and diligence in taking any action
to claim the amounts owing hereunder and is and shall be jointly and severally,
directly and primarily, liable for the amount of all sums owing and to be owing
hereon and agrees that this Note, or any payment hereunder, may be extended from
time to time without affecting such liability.
 
During the existence of an Event of Default, Lender or other owner and holder
hereof is expressly authorized to apply all payments made on this Note to the
payment of such part of any delinquency as it may elect.
 
The remedies of the Lender as provided herein, in the Loan Agreement or the
Security Instruments, or any other instruments evidencing or securing this Note,
shall be cumulative and concurrent, and may be pursued singularly, successively
or together, at the sole discretion of the Lender, and may be exercised as often
as occasion therefore shall arise.  No act or omission of the Lender, including
specifically any failure to exercise any right, remedy, or recourse, shall be
deemed to be a waiver or release of the same, such waiver or release to be
effected only through a written document executed by the Lender and then only to
the extent specifically recited therein.  A waiver or release with reference to
any one event shall not be construed as continuing, as a bar to, or as a waiver
or release of, any subsequent right, remedy or recourse as to a subsequent
event.  Notwithstanding anything herein to the contrary, in no event shall
interest payable hereunder be in excess of the maximum rate allowed by
applicable law. In the event any sums payable hereunder are determined to be in
excess of the maximum allowable rate, amounts in excess of such maximum rate
shall be deemed payments of principal.
 
Time is of the essence of this Note. Where used herein, the singular shall refer
to the plural, the plural to the singular, and the masculine and feminine shall
refer to any gender.  If Borrower is composed of more than one person or entity,
“Borrower” as used herein shall refer to any and all persons or entities
constituting Borrower, as the circumstances may require.
 

 
2

--------------------------------------------------------------------------------

 
This Note shall be governed by and construed under the laws of the State of
Tennessee, except as such may be pre empted by applicable law or regulation of
the United States of America governing the charging or receiving of interest.
 
The provisions hereof shall be binding upon the parties, their successors and
assigns. The provisions hereof are severable such that the invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of the remaining provisions.
 


 
[Signature Page Follows]
 


 

 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this instrument has been executed on the day and year first
above written.
 


BORROWER:


J. ALEXANDER’S CORPORATION
a Tennessee corporation




By:           /s/ R. Gregory Lewis
R. Gregory Lewis
Vice President – Finance,
Chief Financial Officer, and Secretary



 
4

--------------------------------------------------------------------------------

 
